DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al. (US Pub. 2020/0028251, “Shimura”), in view of Zhang et al. (US. Pub. 2010/0219513, “Zhang”)

Regarding claim 1, Shimura in figure 4 discloses an antenna circuitry of a wireless communication system (see [0063]), the antenna circuitry (wireless module 400) comprising: a first printed circuit board (flexible substrate 430) including a first surface (one of antenna bases 410) directed in a first direction and a second surface (another one of antenna base 410) directed in a second direction that is bent at a predetermined first angle from the first surface; a first antenna (radiating elements 210) disposed on the first surface of the first printed circuit board (430) and forming a first radiation region in a third direction; a second antenna (210) disposed on the second surface of the first printed circuit board (430) and forming a second radiation region in a fourth direction; circuitry (IC wireless unit 500); and wherein the first printed circuit board comprises a flexible printed circuit board (FPCB).
Shimura does not disclose: circuitry free from being physically connected to the first printed circuit board, the circuitry being separated from the first printed circuit board by a predetermined first length based on at least one feeding method of capacitive coupling, inductive coupling, or resonant coupling, wherein the circuitry feeds a radio frequency signal to the first printed circuit board according to the at least one feeding method. 
However, in the same field of endeavor, Zhang in figures 1 and 2 teaches an antenna circuitry of a wireless communication system comprising: circuitry (chip 102) free from being physically connected to the first printed circuit board (antenna package 104), the circuitry (102) being separated from the first printed circuit board (104) by a predetermined first length based on at least one feeding method of capacitive coupling, inductive coupling, or resonant coupling (see [63]: separate package substrates), wherein the circuitry (102) feeds a radio frequency signal to the first printed circuit board (104) according to the at least one feeding method. (see [62-63])
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to place circuitry free from being physically connected to the first printed circuit board, the circuitry being separated from the first printed circuit board by a predetermined first length based on at least one feeding method of capacitive coupling, inductive coupling, or resonant coupling, wherein the circuitry feeds a radio frequency signal to the first printed circuit board according to the at least one feeding method, as taught by Zhang , in the antenna circuitry according to Shimura to form the claimed invention so that the use of proximity-coupling allows for different polarization reception of signals that exhibits improved cross-channel isolation in comparison to a traditional coplanar microstrip feed. (Zhang [08])

Regarding claim 2, Shimura in figure 4 discloses an antenna circuitry wherein at least a partial region of the first radiation region and at least a partial region of the second radiation region (410) do not overlap each other.

Regarding claim 3, Shimura in figure 4 discloses an antenna circuitry further comprising: a processor (wireless unit 500) electrically connected to the first antenna and the second antenna (210) 
Shimura does not explicitly disclose the processor configured to: control radiation directions of radio waves being radiated through the first antenna and the second antenna, control the first antenna to perform beamforming with respect to the first radiation region, and control the second antenna to perform beamforming with respect to the second radiation region.
However, Shimura in para. [0066] teaches that the wireless unit (500) include a circuit element for processing RF signals in addition to a baseband processor for processing baseband signals. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ a processor similar to Shimura’s invention to form the claimed invention since one of ordinary skill in the art would understand that baseband processors can be configure to perform a multitude of functions to include beamforming and beam direction control. Nevertheless, the invention according to Shimura solves problems related to broadband performance through the use of dielectric films, since the antenna module comprises multiple antenna arrays paired with effective dielectric films, one of ordinary skill in the art would have employed programmable processors that can increase antenna performance to exercise the claimed functions.

Regarding claim 4, Shimura in figures 4-5B and 7B discloses an antenna circuitry further comprising: a first feeding pad (first surface 110a) deployed on a third surface opposite to the first surface of the first printed circuit board (subsidiary film 120, Figure 7B or films 120, 130 and 140 in Figure 5B); a first feeding line (through hole 325-327) electrically connecting the first feeding pad (110a) to the first antenna (210) in the first printed circuit board (120); a second feeding pad (110a) deployed on the third surface of the first printed circuit board (120/130/140); and a second feeding line (325-327) electrically connecting the second feeding pad (110a) to the second antenna (210) in the first printed circuit board (120/130/140).

Regarding claim 13, Shimura in figure 4 discloses antenna circuitry further comprising: a third antenna (210) disposed on a third surface of the first printed circuit board (430+410) facing a third direction (see Fig. 4), wherein the third direction and the first direction form a predetermined second angle, and wherein the third direction and the second direction form a predetermined third angle. 

Regarding claim 14, Shimura in figure 4 discloses antenna circuitry wherein at least one of the first antenna or the second antenna (210) comprises at least one of a patch antenna, a monopole antenna, a spiral antenna, a wave antenna, a yagiuda antenna, a loop antenna, a Vivaldi antenna, or a holographic antenna.

Claims 8, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimura (as modified above), as applied to claims 1 and 4 above, and further in view of Rashidian. (US Pub. 2019/0288402). 

Regarding claim 8, Shimura does not disclose: a wireless communication chip disposed on a second surface of the second printed circuit board; a third feeding line electrically connecting the wireless communication chip to the third feeding pad in the second printed circuit board; and a fourth feeding line electrically connecting the wireless communication chip to the fourth feeding pad in the second printed circuit board.
However, Rashidian in figure 5A teaches antenna circuitry comprising a wireless communication chip (radio controller 124) disposed on a second surface of the second printed circuit board (upper surface 110 of primary board 108); a third feeding line (conduits 216) electrically connecting the wireless communication chip (124) to the third feeding pad (pads at the end of conduits 216 on lower surface 128) in the second printed circuit board (108); and a fourth feeding line (216) electrically connecting the wireless communication chip (124) to the fourth feeding pad (other end of 216) in the second printed circuit board (108).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the feeding lines taught by Rashidian in the antenna module of Shimura to form the claimed invention in order to electrically connect the relevant control contacts on the upper surface 110 to a corresponding set of antenna contacts on the lower surface (Rashidian [0019])

Regarding claim 11, Shimura does not disclose: wherein the circuitry comprises: a wireless communication chip comprising a first surface spaced apart a predetermined second length from the third surface of the first printed circuit board; a third feeding pad disposed on the first surface of the wireless communication chip corresponding to the first feeding pad; and a fourth feeding pad disposed on the first surface of the wireless communication chip corresponding to the second feeding pad.
However, Rashidian in figures 5B – 6 teaches an antenna circuitry wherein the circuitry comprises: a wireless communication chip (interposer 120 to radio controller 124) comprising a first surface spaced apart a predetermined second length from the third surface of the first printed circuit board (150); a third feeding pad (one of surface-mount package 204) disposed on the first surface of the wireless communication chip (120) corresponding to the first feeding pad (feeder patches 500); and a fourth feeding pad (another one of 204) disposed on the first surface of the wireless communication chip (120) corresponding to the second feeding pad (500).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the third and fourth feeding pads according to Rashidian in the antenna module of Shimura/Zhang to form the claimed invention in order to stablish solid electrical connections between a communication chip and other components of the antenna module.

Regarding claim 12, Shimura in figures 4-7B discloses antenna circuitry wherein the first printed circuit board (430+410, see [0065]) comprises a first layer (subsidiary film 120) disposed on an upper end surface thereof and a second layer (subsidiary films 130 to 190) disposed under the first layer (120), wherein the first antenna (210) is disposed on the first surface facing the first direction on the first layer (120) of the first printed circuit board (430/410), wherein the second antenna (210) is disposed on the second surface facing the second direction on the first layer (120) of the first printed circuit board (430/410). 
Shimura does not disclose: and wherein a third antenna is disposed on a third surface facing the first direction on the second layer of the first printed circuit board.
However, in the same field of endeavor, Rashidian in figures 4A and 6 teaches antenna circuitry wherein the first printed circuit board (superstrate 150) comprises a first layer (superstrate 150-1, see Figure 4A and [0025]) disposed on an upper end surface thereof and a second layer (superstrate 150-2) disposed under the first layer (150-1), wherein the first antenna (patches 224-1) is disposed on the first surface facing the first direction on the first layer (150-1) of the first printed circuit board (150), and wherein a third antenna (patches 224-2) is disposed on a third surface facing the first direction on the second layer (150-2) of the first printed circuit board (150). (See also Figure 6)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the multi-layered and antenna arrangement of Rashidian in the antenna circuitry of Shimura as modified to form the claimed invention in order to support additional antennas and components to complement the antenna module. (See also Rashidian [0025])

Regarding claim 15, Shimura in figure 4 discloses antenna circuitry wherein the circuitry (wireless unit 500) comprises a wireless communication chip (see “transmitter and receiver” in [0066]) suppling the radio frequency signal to the first antenna and the second antenna (210); and a modem (see “baseband processor” in [0066]) transmitting a baseband signal to the wireless communication chip. 
Shimura does not explicitly disclose the function: “wherein the modem transmits a control signal for beamforming to the wireless communication chip, and wherein the wireless communication chip transmits the radio frequency signal to the first antenna and the second antenna based on the control signal”.
However, the functional language does not structurally distinguish the claim from the prior art of record capable of functioning in same manner. Please see MPEP 2114. Apparatus and Article Claims – Functional Language. 
Moreover, in the same field of endeavor, Rashidian in figures 1A-6 teaches antenna circuitry comprising a wireless communication chip (radio controller 124,) supplying the radio frequency signal to the first antenna and the second antenna (224); and a modem (baseband controller 112) transmitting a baseband signal to the wireless communication chip (124, see [0016-0017]), wherein the modem (112) transmits a control signal (see [16]) for beamforming (see transmission/reception lobes in [15]) to the wireless communication chip (124), and wherein the wireless communication chip (124) transmits the radio frequency signal to the first antenna and the second antenna (224) based on the control signal (see [19]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the circuitry of Shimura and Rashidian to form the claimed invention in order to enable wireless data communications between devices and other communication interfaces requiring data and signal management/control.

Claims 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimura and Zhang, as applied to claims 1 and 4 above, and further in view of Baks et al. (US Pub. 2018/0159203, “Baks”).

Regarding claim 5, Shimura is silent on disclosing: wherein the circuitry comprises: a second printed circuit board comprising: a first surface spaced apart for the first length from the third surface of the first printed circuit board, and at least one layer laminated therein; a third feeding pad disposed on the first surface of the second printed circuit board corresponding to the first feeding pad; and a fourth feeding pad disposed on the first surface of the second printed circuit board corresponding to the second feeding pad.
However, in the same field of endeavor, Baks in figure 4A teaches antenna circuitry wherein the circuitry (RFIC chip 102) comprises: a second printed circuit board (substrate 410) comprising: a first surface (top side 410-1) spaced apart for the first length from the third surface (first (bottom) side 451-1) of the first printed circuit board (451), and at least one layer laminated therein (see [0048]); a third feeding pad (end portions of the antenna feed lines 414) disposed on the first surface of the second printed circuit board (410) corresponding to the first feeding pad (patch antenna elements 452); and a fourth feeding pad (end portions of the antenna feed lines 414) disposed on the first surface of the second printed circuit board (410) corresponding to the second feeding pad (452).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the circuitry comprising a second circuit board of Baks in the antenna module according to Shimura as modified to form the claimed invention in order to create a cavity between boards/substrates which can provide a low dielectric constant medium which serves to suppress or eliminate dominant surface waves that would otherwise exist with conventional patch antenna array designs. (See Baks [0054])

Regarding claim 6, Shimura as modified do not disclose: wherein the first length is determined based on a wavelength of radio waves being radiated through at least one of the first antenna or the second antenna.
However, Baks in paragraph 54 and figure 4A teaches antenna circuitry wherein the first length (height of cavity 460) is determined based on a wavelength of radio waves being radiated through at least one of the first antenna or the second antenna.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of distance/separation/length between boards or substrates according to Baks in the Shimura/Rashidian antenna module to form the claimed invention because it was known at the time of the invention that the “first length” can be in the range of about 50 microns to about 2000 microns, depending on the operating frequency and other factors. (Baks [0054])

Regarding claim 7, Shimura as modified does not disclose: wherein the first length is equal to or larger than 5 µm or equal to or smaller than 500 µm.
However, Baks in paragraph 54 and figure 4A teaches antenna circuitry wherein the first length is equal to or larger than 5 µm or equal to or smaller than 500 µm.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of distance/separation/length between boards or substrates according to Baks in the Shimura/Zhang antenna module to form the claimed invention because it was known at the time of the invention that the “first length” can be in the range of about 50 microns to about 2000 microns, depending on the operating frequency and other factors. (Baks [0054])

Regarding claim 9, Shimura is silent on disclosing: further comprising a film layer disposed between the third surface of the first printed circuit board and the first surface of the second printed circuit board, wherein the film layer uniformly maintains a distance between the third surface of the first printed circuit board and the first surface of the second printed circuit board.
However in the same field of endeavor, Baks in figure 4A teaches antenna circuitry comprising: a film layer (frame structure 454) disposed between the third surface of the first printed circuit board (451-1) and the first surface of the second printed circuit board (410-1), wherein the film layer (454)uniformly maintains a distance between the third surface of the first printed circuit board (451-1) and the first surface of the second printed circuit board (410-1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the film layer taught by Baks in the antenna module of Shimura as modified to form the claimed invention in other for the film layer (substrate) to form a cavity in between circuit boards, therefore setting the thickness of the film to the desired separation for a given application. (See Baks [0052])

 Regarding claim 10, Shimura is silent on disclosing: wherein the film layer comprises an adhesive layer adhering the third surface of the first printed circuit board to the first surface of the second printed circuit board.
However, Baks in figure 4A teaches antenna circuitry wherein the film layer (454) comprises an adhesive layer (micro solder balls 457 and/or bonding pads 455) adhering the third surface of the first printed circuit board (451-1) to the first surface of the second printed circuit board (410-1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ adhesive materials taught by Baks in the antenna module of Shimura as modified to form the claimed invention in order to bond substrates and ensure self-alignment of patch antennas and respective feed pads. (See Baks [0053])

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shimura, Zhang and Rashidian, as applied to claim 15 above, and further in view of Fujii et al. (US Pub. 2021/0242569, “Fujii”).

Regarding claim 16, Shimura as modified does not explicitly discloses: wherein the wireless communication chip comprises a first phase shifter corresponding to the first antenna and a second phase shifter corresponding to the second antenna, and wherein the wireless communication chip controls the first phase shifter based on the control signal so that the first antenna performs beamforming in the third direction, and controls the second phase shifter based on the control signal so that the second antenna performs beamforming in the fourth direction.
However, in the same field of endeavor, Fujii in figures 1 and 11 teaches antenna circuitry wherein the wireless communication chip (radio frequency integrated circuit (RFIC) 110) comprises a first phase shifter (phase shifters 115A to 115D) corresponding to the first antenna (121) and a second phase shifter (115) corresponding to the second antenna (121), and wherein the wireless communication chip (110) controls the first phase shifter (115) based on the control signal ( signal from BBIC 200 – “baseband signal processing circuit”) so that the first antenna (Fig. 11: antenna element 191, an antenna element 192, and the like) performs beamforming in the third direction, and controls the second phase shifter (115) based on the control signal (200) so that the second antenna (1211, 1212,…) performs beamforming in the fourth direction. (See [0031-0033])
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the phase shifters and signal processing teachings of Fujii in the Shimura circuitry as modified above to form the claimed invention so that the directivity of the antenna array can be adjusted by individually adjusting the degrees of phase shift of the phase shifters arranged in the respective signal paths. (Fujii [0031])

Regarding claim 17, Shimura as modified does not explicitly discloses: wherein the modem transmits, to the first phase shifter, a first control signal for the first antenna to perform beamforming in the third direction, and wherein the modem transmits, to the second phase shifter, a second control signal for the second antenna to perform beamforming in the fourth direction.
However, in the same field of endeavor, Fujii in figures 1 and 11 teaches antenna circuitry wherein the modem (antenna module 100) transmits, to the first phase shifter (115), a first control signal for the first antenna (191) to perform beamforming in the third direction, and wherein the modem transmits, to the second phase shifter (115), a second control signal for the second antenna (1211) to perform beamforming in the fourth direction.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the phase shifters and signal processing teachings of Fujii in the Shimura circuitry as modified above to form the claimed invention so that the directivity of the antenna array can be adjusted by individually adjusting the degrees of phase shift of the phase shifters arranged in the respective signal paths. (Fujii [0031])

Regarding claim 18, Shimura as modified does not explicitly discloses: wherein the wireless communication chip comprises a mixer generates radio frequency components based on a local frequency signal and an intermediate frequency signal.
However, in the same field of endeavor, Fujii in figures 1 and 11 teaches antenna circuitry wherein the wireless communication chip (110) comprises a mixer (118) generating radio frequency components based on a local frequency signal and an intermediate frequency signal. (See [0029-0032] see up-converted and down-converted frequency signals)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the mixers according to Fujii in the module according to Shimura as modified above to form the claimed invention in order to allow the BBIC to analyze the transmitted and/or received signals.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845